DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1, 110 and 127, Fig. 9C, S8212, Fig. 10, 910, Fig. 14, 1306-1308, Fig. 25, 1401D-1408D, Fig. 26m 1501-1507, Fig. 31, 1401X-1408X, and Fig. 32, 1501X-1504X and 1506X.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a display control unit configured to” and “a recording unit configured to” in claims 1, 13, and 30, “an acceptance unit configured to” and “an output unit configured to” in claim 23, and “a generation unit configured to” and “an association unit configured to” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-23, and 25-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ko et al. (JP 2016-117158) in view of Nakatani et al. (JP 2015-064686), both cited in the IDS dated 3/16/21. Reference will be made to machine translations being provided with this rejection.
1, 11, and 12, Ko discloses a non-transitory computer-readable storage medium storing a control program causing a computer to execute a control method for an information processing apparatus, a control method for an information processing apparatus, and an information processing apparatus comprising: 
an operation panel configured to have a display function and to 5accept an operation from a user (see paras 11-13, 16-17, and 38, image forming apparatus includes a controller 1 and an operation unit 2 that controls a display screen and accepts user operation via display panel 26); 
a display control unit configured to control the operation panel so as to display an operation object that causes to execute a predetermined function on a screen of the operation panel (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, there is a default activation order the icons will be displayed after an authentication process, the display order of the icons can also change based on being selected by a user or when a main body operation is detected, such as setting a sheet of paper on a document glass); and 
a recording unit configured to record information about an event preceding the start of the predetermined function into a storage unit while associating them to each other (see paras 18 and 24, a default icon activation order is stored in memory based on user authentication and presets).
Ko does not disclose expressly a recording unit configured to record information about events 10concerning operations performed between start and end of the predetermined function.
Nakatani discloses a recording unit configured to record information about events 10concerning operations performed between start and end of the predetermined function (see paras 21, 24, 30, 37, and 44, a work log 42 logs event information from the start of an operation until the end of the operation, a job ID is associated with the start and end time of the operation).
13, 21, and 22, Ko discloses a non-transitory computer-readable storage medium storing a control program causing a computer to execute a control method for an information processing apparatus, a control method for an information processing apparatus, and an information processing apparatus comprising:
an operation panel configured to have a display function and to accept an operation from a user (see paras 11-13, 16-17, and 38, image forming apparatus includes a controller 1 and an operation unit 2 that controls a display screen and accepts user operation via display panel 26); and
a display control unit configured to arrange a predetermined 20operation object dynamically on a screen of the operation panel in response to occurrence of a predetermined event (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, there is a default activation order the icons will be displayed after an authentication process, the display order of the icons can also change based on being selected by a user or when a main body operation is detected, such as setting a sheet of paper on a document glass).
Ko does not disclose expressly a recording unit configured to record information about the predetermined event and history information about operations to the predetermined operation object into a storage unit while associating them to each 25other.
Nakatani discloses a recording unit configured to record information about the predetermined event and history information about operations to the predetermined operation object into a storage unit while associating them to each 25other (see paras 21, 24, 30, 37, and 44, a work log 42 logs event information from the start of an operation until the end of the operation, a job ID is associated with the start and end time of the operation).
Regarding claims 23, 28, and 29, Ko discloses a non-transitory computer-readable storage medium storing a control program causing a computer to execute a control method for 
an operation panel configured to have a display function and to accept an operation from a user (see paras 11-13, 16-17, and 38, image forming apparatus includes a controller 1 and an operation unit 2 that controls a display screen and accepts user operation via display panel 26). 
Ko does not disclose expressly an acceptance unit configured to accept a designation of 25information to collect operations to the operation panel as history information; and an output unit configured to output the information collected- 90 -11003093US01 according to the designation.
Nakatani discloses an acceptance unit configured to accept a designation of 25information to collect operations to the operation panel as history information (see paras 24, 30, and 44, a work log 42 logs event information from the start of an operation until the end of the operation, a job ID is associated with the start and end time of the operation); and 
an output unit configured to output the information collected- 90 -11003093US01 according to the designation (see paras 24, 35-42, and 47, a work log 42 can be displayed to a user).
Regarding claims 30, 36, and 37, Ko discloses a non-transitory computer-readable storage medium storing a control program causing a computer to execute a control method for an information processing apparatus, a control method for an information processing apparatus, and an information processing apparatus comprising:
an operation panel configured to have a display function and to accept an operation from a user (see paras 11-13, 16-17, and 38, image forming apparatus includes a controller 1 and an operation unit 2 that controls a display screen and accepts user operation via display panel 26); 
a display control unit configured to control the operation panel so 20as to display a predetermined operation object that causes to execute a predetermined function to which a predetermined setting is preset on a screen of the operation panel (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions 
a recording unit configured to record information about a predetermined setting preset at a time of the start of the predetermined function into a storage unit while associating them to each other (see paras 18 and 24, a default icon activation order is stored in memory based on user authentication and presets).
Ko does not disclose expressly a recording unit configured to record information about events concerning operations performed between start and end of the predetermined 25function.
Nakatani discloses a recording unit configured to record information about events concerning operations performed between start and end of the predetermined 25function (see paras 21, 24, 30, 37, and 44, a work log 42 logs event information from the start of an operation until the end of the operation, a job ID is associated with the start and end time of the operation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the recording of event information into a work log, as described by Nakatani, with the system of Ko.
The suggestion/motivation for doing so would have been to provide an electronic apparatus capable of quantitatively grasping an effect of reducing a work cost, user’s workload, by an operation assisting function (Nakatani para 7).
Therefore, it would have been obvious to combine Nakatani with Ko to obtain the invention as specified in claims 1, 11-13, 21-23, 28-30, and 36-37.

Regarding claim 2, Nakatani further discloses wherein the recording unit adds identical identification information to the 15information about the events concerning the operations that are 42 logs event information from the start of an operation until the end of the operation, a job ID is associated with the start and end time of the operation).  
Regarding claim 3, Nakatani further discloses wherein the recording unit adds the identical identification information to the 20information about events concerning a series of operations performed between a login operation and a logout operation (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection until a job is processed, a job ID is associated with the start and end time of the operation).
Ko discloses a user authentication device interface 10 for logging in an out of the image forming apparatus (para 15).  
Regarding claim 4, Nakatani further discloses wherein the recording unit cancels the identification information and generates unused new identification information whenever execution of a new job is started, 25and wherein the recording unit adds the new identification information generated to information about events of a series of operations concerning execution of the new job (see paras 27, 30, 37, and 44, work log 42 logs event information regarding operations made by a user from icon selection until a job is processed, thus, every time a new job is started a new job ID would be generated).
Regarding claims 7, 14, and 34, Ko further discloses wherein the operation object is a button accompanied by a change of the screen (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, there is a default activation order the icons will be displayed after an authentication process, the display order of the icons can also change based on being selected by a user or when a main body operation is detected, such as setting a sheet of paper on a document glass).  
8, 15, and 35, Ko further discloses wherein the recording unit adds an icon indicating that a change of the screen accompanies by execution of a job to the operation object (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, there is a default activation order the icons will be displayed after an authentication process, the display order of the icons can also change based on being selected by a user or when a main body operation is detected, such as setting a sheet of paper on a document glass).  
Regarding claim 9, Ko further discloses 15wherein the recording unit records information about a setting preset at a time of starting usage of the predetermined function (see paras 18 and 24, a default icon activation order is stored in memory based on user authentication and presets) and 
Nakatani further discloses information about operations performed between the start and end of the usage of the predetermined function into the storage unit in a common format (see paras 21, 24, 30, 37, and 44, a work log 42 logs event information from the start of an operation until the end of the operation, a job ID is associated with the start and end time of the operation).  
Regarding claim 10, Nakatani further discloses 20wherein the recording unit records difference between the information about the setting preset and the information about the operations performed between the start and end of the usage of the predetermined function into the storage unit (see paras 21, 24, 30, 37, and 44, a work log 42 logs event information from the start of an operation until the end of the operation, a job ID is associated with the start and end time of the operation).
Regarding claim 16, Nakatani further discloses wherein the recording unit records information about an event generated by an operation to the operation panel later than an operation of the button accompanied by the change of the screen (see paras 30 and 44, work 42 logs event information regarding operations made by a user from icon selection until a job is processed, a job ID is associated with the start and end time of the operation).  
Regarding claim 17, Nakatani further discloses 10wherein the recording unit records information that identifies an event generated by a first operation of the button accompanied by the change of the screen and information that identifies an event generated by a second operation of the button accompanied by the change of the screen as a common value (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection until a job is processed, a job ID is associated with the start and end time of the operation).  
Regarding claim 18, Nakatani further discloses 15wherein the recording unit sets up information that identifies whether the predetermined event is generated by a user operation to the operation panel or is generated by a matter other than the user operation to the operation panel (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection to job execution to job completion, a job ID is associated with all the events associated with a particular job, work log 42 also contains non-user operation panel information, such as start time, end time, operation type, and result).  
Regarding claim 19, Nakatani further discloses wherein the recording unit records information about the predetermined operation 20object displayed before changing the screen and information about the predetermined operation object displayed after changing the screen while associating them to each other (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection until a job is processed, a job ID is associated with the start and end time of the operation, information is logged during the entire process regardless of screen changes).  
Regarding claim 20, Ko further discloses wherein the recording unit records information about an arrangement order of the 25predetermined operation object displayed before changing the screen and information about the arrangement order of the predetermined operation object 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, there is a default activation order the icons will be displayed after an authentication process, the display order of the icons can also change based on being selected by a user or when a main body operation is detected, such as setting a sheet of paper on a document glass).
Regarding claim 25, Nakatani further discloses 
a first UI application that controls the operation panel so as to display a screen on the operation panel according to the history information about the operations to the operation panel (see paras 24, 35-42, and 47, a work log 42 can be displayed to a user), and 
10a second UI application that controls the operation panel so as to display a screen on the operation panel according to information different from the history information about the operations to the operation panel (see paras 25-28, a main screen with a plurality of functions icons can be displayed to a user), 
wherein the first UI application outputs the history information about predetermined operations to the operation panel (see paras 24, 35-42, and 47, a work log 42 can be displayed to a user), and 
15wherein the second UI application does not output the history information about the predetermined operations to the operation panel (see paras 25-28, a main screen with a plurality of functions icons can be displayed to a user).  
Regarding claim 26, Nakatani further discloses wherein the output unit outputs information about a physical user operation to the operation panel and also outputs information about a user operation that selects an 20operation object displayed on the operation panel (see paras 24, 35-42, and 47, a work log 42 can be displayed to a user).  
27, Nakatani further discloses a generation unit configured to generate an identifier for identifying the information about the physical user operation to the operation panel, and 25an association unit configured to associate the information about the physical user operation to the operation panel with the information about the user operation that selects the operation object displayed on the operation panel - 91 -11003093US01 based on the identifier (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection until a job is processed, a job ID is associated with the start and end time of the operation, information is logged during the entire process regardless of screen changes).
Regarding claim 31, Nakatani further discloses wherein the recording unit adds information indicating difference between the predetermined setting and the setting used for execution of the job by the predetermined function to the events about the operations performed between the 5start and end of the predetermined function (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection until a job is processed, a job ID is associated with the start and end time of the operation, information is logged during the entire process regardless of screen changes).  
Regarding claim 32, Ko further discloses wherein the display control unit arranges the predetermined operation object and at least one operation object other than the predetermined operation object on the screen (see paras 13, 15, 20, 24-27, and 35-38, controller 1 communicates with operation unit 2 to control a display screen presented to a user, the screen displays icons to a user for selection of one or more functions provided by the image forming apparatus, there is a default activation order the icons will be displayed after an authentication process, the display order of the icons can also change based on being selected by a user or when a main body operation is detected, such as setting a sheet of paper on a document glass), and 
Nakatani further discloses 10wherein the recording unit adds the information about the predetermined setting and the information about the at least one operation object that executes 42 logs event information regarding operations made by a user from icon selection until a job is processed, a job ID is associated with the start and end time of the operation, information is logged during the entire process regardless of screen changes).  
Regarding claim 1533, Nakatani further discloses wherein the recording unit adds the information about the predetermined setting and the information about the at least one operation object that executes the same function as the predetermined operation object to the events about the operations performed between the start and end of the predetermined function in a case 20where transition of the screen to a setting screen for the predetermined function occurs (see paras 30 and 44, work log 42 logs event information regarding operations made by a user from icon selection until a job is processed, a job ID is associated with the start and end time of the operation, information is logged during the entire process regardless of screen changes).

Claims 5, 6, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ko and Nakatani as applied to claims 2 and 23 above, and further in view of Baba (JP 2006-260544), cited in the IDS dated 3/16/21. Reference will be made to machine translations being provided with this rejection.
Regarding claim 5, Ko and Nakatani do not disclose expressly wherein the recording unit does not add the identification information to information about an event that is not relative to an operation.
Baba discloses wherein the recording unit does not add the identification information to information about an event that is not relative to an operation (see paras 52 and 57, related history information is determined, when no relation is found no identification would be added).
Regarding claim 6, Ko and Nakatani do not disclose expressly wherein the recording unit adds the identical identification information to information about events concerning a series of 
Baba discloses wherein the recording unit adds the identical identification information to information about events concerning a series of operations performed between an operation to restore the information processing apparatus from a power saving mode and an operation to shift to the power saving mode (see paras 34-35 and 52, a power saving key 1202 can be used to shift MFP 100 into a power saving mode, when a user selects a function key the MFP would shift back to a normal state, a usage history reference screen can be displayed to a use that displays history information of an operation instruction performed by the user).
Regarding claim 24, Ko and Nakatani does not disclose expressly wherein the information to collect is designated by a server that analyzes the history information about the operations to the operation panel.
Baba discloses wherein the information to collect is designated by a server that analyzes the history information about the operations to the operation panel (see paras 17, 20, and 52, a PC can be connected to MFP 100 and be utilized as the display).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the determination of operation relativity, power saving mode, and external display device, as described by Baba, with the system of Ko and Nakatani.
The suggestion/motivation for doing so would have been to provide an electronic apparatus capable of quantitatively grasping an effect of reducing a work cost, user’s workload, by an operation assisting function (Nakatani para 7).
Therefore, it would have been obvious to combine Baba with Ko and Nakatani to obtain the invention as specified in claims 5, 6, and 24.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677